DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 9/15/22.

Claim status:
Amended claims: 1, 3, 5, 7, 10, 20, 21
Canceled claims: 2
Added New claims: None
Pending claims: 1, 3-22

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-22 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1, 3-22 is directed to an abstract idea without significantly more.  Independent claims 1, and 20 are directed to a method (claim 1), and a server (claim 20).  Therefore on its face, each of claims 1, and 20 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However each of claims 1, and 20 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) in response to a shared account creation request from a user of the computer apparatus, providing, (ii) display an account type list that includes a shared account type; (iii) in response to a selection of the shared account type from among the account type list, (iv) providing, (v) set information desired (vi) to create a shared account of which usage details are to be shared between the user and at least one member, the information including (1) the at least one member selected by the user from a friend list and (2) a prior authorization rule; (vii) in response to an input related to the prior authorization rule for the created shared account, transmitting a prior authorization message about a future transaction request to the at least one member, the input relating to one of the transaction types and at least one of a transaction amount or a transaction purpose; (viii) receiving a confirmation from a ratio or a number of the at least one member on the prior authorization message; (ix) in response to a receipt of a transaction request, determining whether the transaction request satisfies a condition of the prior authorization rule; (x) in response to determination that the transaction request satisfies the condition of the prior authorization rule, automatically executing a prior authorized transaction in the shared account; and (xi) in response to determination that the transaction request does not satisfy the condition of the prior authorization rule, further transmitting a new authorization message to the at least one member under the broadest reasonable interpretation covers methods of organizing human activity specifically commercial or legal interactions: legal obligations, but for the recitation of generic computers but for the recitation of generic computers and generic computer components.  (Independent claim 20 recite similar limitations and the analysis is the same).
That is, other than reciting a computer apparatus, at least one processor, computer-readable instructions, a memory, a first user interface, a second user interface, a messenger, a third user interface (claim 1), a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, a first user interface, a second user interface, a messenger, a third user interface, at least one electronic device (claim 20) nothing in the claim precludes the steps from being directed to methods of organizing human activity specifically commercial or legal interactions: legal obligations, but for the recitation of generic computers.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, a computer apparatus, at least one processor, computer-readable instructions, a memory, a first user interface, a second user interface, a messenger, a third user interface (claim 1), a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, a first user interface, a second user interface, a messenger, a third user interface, at least one electronic device (claim 20).  This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – a computer apparatus, at least one processor, computer-readable instructions, a memory, a first user interface, a second user interface, a messenger, a third user interface (claim 1), a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, a first user interface, a second user interface, a messenger, a third user interface, at least one electronic device (claim 20).
The computer apparatus, at least one processor, computer-readable instructions, memory, first user interface, second user interface, messenger, third user interface (claim 1), server, at least one processor, computer-readable instructions, memory, at least one processor, electronic device, first user interface, second user interface, messenger, third user interface, at least one electronic device (claim 20) are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer apparatus, at least one processor, computer-readable instructions, a memory, a first user interface, a second user interface, a messenger, a third user interface (claim 1), a server, at least one processor, computer-readable instructions, a memory, at least one processor, an electronic device, a first user interface, a second user interface, a messenger, a third user interface, at least one electronic device (claim 20), in response to a shared account creation request from a user of the computer apparatus, providing, display an account type list that includes a shared account type; in response to a selection of the shared account type from among the account type list, providing, set information desired to create a shared account of which usage details are to be shared between the user and at least one member, the information including (1) the at least one member selected by the user from a friend list and (2) a prior authorization rule; in response to an input related to the prior authorization rule for the created shared account, transmitting a prior authorization message about a future transaction request to the at least one member, the input relating to one of the transaction types and at least one of a transaction amount or a transaction purpose; receiving a confirmation from a ratio or a number of the at least one member on the prior authorization message; in response to a receipt of a transaction request, determining whether the transaction request satisfies a condition of the prior authorization rule; in response to determination that the transaction request satisfies the condition of the prior authorization rule, automatically executing a prior authorized transaction in the shared account; and in response to determination that the transaction request does not satisfy the condition of the prior authorization rule, further transmitting a new authorization message to the at least one member, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 3-19, and 21-22 merely further explains the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1, 3-22 are ineligible.

Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive.

Response Remarks On Claim Rejections – 35 USC 101

Nothing in the amendments precludes the steps from being directed to methods of
organizing human activity specifically commercial or legal interactions: legal obligations
but for the recitation of generic computers. The new limitations capture information,
which is insignificant extra solution activity that is well understood routine and
conventional. If a claim limitation under its BRI, covers methods of organizing human
activity but for the recitation of generic computer components, then the limitations fall
within the “methods of organizing human activity” grouping of abstract ideas.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694